DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Display Control Device, Display Device, and Display Control Program Product for Superimposing An Emphasized Image Item or a title more indicative of the claimed subject matter.

Claim Objections
Claims 1, 4, and 9-11 are objected to because of the following informalities:  
Claim 1, lines 14-15 – “in translucent manner” should read “in a translucent manner”
Claim 4, line 3 – “in translucent manner” should read “in a translucent manner”
Claim 9, line 11 – “in opaque manner” should read “in an opaque manner”
Claim 10, lines 16-17 – “in translucent manner” should read “in a translucent manner”
Claim 11, line 16 – “in translucent manner” should read “in a translucent manner”
Appropriate correction is required.

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  
In regards to dependent claim 9, none of the cited prior art alone or in combination provides motivation to teach “wherein the display control device displays, on the display together with the rear image, a different image having a range different from a range of the rear image, the different image and the rear image are arranged in a lateral direction on the display, and the image processing unit is configured to: superimpose a different viewpoint image item indicating the target parking position at a predetermined position of the different image which corresponds to the target parking position, the different view point image having a 27 / 30frame shape or a planner shape; and display the different view point image item in opaque manner or display the different view point image item with a transmittance lower than a transmittance of the target image item” as the references only teach providing parking assistance via vehicle display having superimposed  targets and guidelines and providing different color and transparency features for the guidelines, however the references do not explicitly detail the process for superimposing images with different views having the parking target frame in differing levels of transmittance in conjunction with the features of claim 1 from which it depends, for the purpose of displaying a rear image having two types of image items.
In addition, there is no teaching, suggestion, or motivation found in the current references and none that can be inferred from the examiner’s own knowledge with respect to the current limitation.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7, 8, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshihashi (US 2011/0304477 A1, hereinafter referenced “Yoshi”) in view of Adachi (US 2009/0118900 A1, hereinafter referenced “Adachi”).


In regards to claim 1. Yoshi discloses a display control device mounted on a vehicle installed with a parking support function (Yoshi, Abstract), the display control device controlling a display mounted on the vehicle to display a rear image captured by a rear camera, the rear camera capturing a rear area of the vehicle (Yoshi, paragraph [0054]; Reference discloses the back camera 14 is disposed at the center rear part of the vehicle and takes photographs of a region extending behind the vehicle in a predetermined angle range. The image information of the area behind the vehicle photographed by the back camera 14 is supplied to the parking assist ECU 12. Feature points can be displayed on the touch display 16 so as to be recognizable…), the display control device comprising: 
-an image acquisition unit acquiring the rear image captured by the rear camera (Yoshi, paragraph [0054]; Reference discloses The image information of the area behind the vehicle photographed by the back camera 14 (i.e. rear camera) is supplied to the parking assist ECU 12 (interpreted as image acquisition unit)); 
-and an image processing unit (Yoshi, paragraph [0056]; Reference discloses parking assist ECU 12) superimposing, in response to the parking support function that supports parking of the vehicle at a target parking position being activated (Yoshi, paragraph [0056]; Reference discloses the parking assist ECU 12 displays an actual image photographed by the back camera 14 on the touch display 16 if the shift position of the vehicle is at a reverse position. In response to commands from the parking assist ECU 12 (interpreted as image processing unit in response to parking support function that supports parking of the vehicle at a target parking position being activated), the touch display 16 displays an image of the area behind the vehicle taken by the back camera 14), a target image item indicating the target parking position at a predetermined position of the rear image which corresponds to the target parking position (Yoshi, paragraph [0056]; Reference discloses in response to commands from the parking assist ECU 12, the touch display 16 superimposes, on the actual image taken by the back camera 14, auxiliary lines for the parking assist control, the target parking frame for determining the target parking position (interpreted as the target image item)), 
-the target image item having a frame shape or a planner shape (Yoshi, Fig. 3; Reference illustrates target parking frame), 
-wherein the image processing unit is configured to: superimpose at least a part of the target image item in translucent manner on the rear image (Yoshi, paragraph [0080]; Reference discloses a translucent display unit displays the target parking frame S and the parking base point position P in a translucent manner so that even when the target parking frame S and the parking base point position P are superimposed on the actual image, the actual image is visible); 
-
Yoshi does not explicitly disclose but Adachi teaches
-and superimpose, on the rear image, an emphasized image item that emphasizes at least four corners of the target image item (Adachi, paragraph [0125]; Reference discloses the target parking space 20 specifying (emphasizing) the parking section area 22 selected in step S32 of FIG. 7 is then displayed at the display device 2 as shown in FIG. 12 (step S33). The target parking position selection processing then ends and the whole of the target parking position setting processing ends. A display mode for the target parking space 20 can be an arbitrary mode providing that the selected parking section area 22 is emphasized so that the driver is notified in a way that is easy to understand. For example, it is also possible to display a figure of a bold quadrangle indicating the outer edges of the parking section area 22 in a different color to the lines of the parking space 21. The bold quadrilateral interpreted as the emphasized image item of at least four corners of the target image item regarding the parking space).  
Yoshi and Adachi are combinable because they are in the same field of endeavor regarding parking support. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the parking support device of Yoshi to include the parking assistance features of Adachi in order to provide the user with a system that allows for a parking support device for easily and quickly moving or rotating a target parking frame superimposed on an image of the vehicle surroundings as taught by Yoshi while incorporating the parking assistance features of Adachi in order to provide gaze position determining and target parking position settings for emphasizing a border designating a desired parking region via a more user-friendly interface reducing driver burden applicable to improving the parking assistance system as taught in Yoshi.

In regards to claim 2. Yoshi in view of Adachi teach the display control device according to claim 1.
Yoshi does not disclose but Adachi teach
-wherein the image processing unit draws the emphasized image item with a color different from a color of the target image item (Adachi, paragraph [0125]; Reference discloses the target parking space 20 specifying (emphasizing) the parking section area 22 selected in step S32 of FIG. 7 is then displayed at the display device 2 as shown in FIG. 12 (step S33)…For example, it is also possible to display a figure of a bold quadrangle indicating the outer edges of the parking section area 22 in a different color to the lines of the parking space 21. The bold quadrilateral interpreted as the emphasized image item in a different color than the target image item regarding the parking space).  
Yoshi and Adachi are combinable because they are in the same field of endeavor regarding parking support. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the parking support device of Yoshi to include the parking assistance features of Adachi in order to provide the user with a system that allows for a parking support device for easily and quickly moving or rotating a target parking frame superimposed on an image of the vehicle surroundings as taught by Yoshi while incorporating the parking assistance features of Adachi in order to provide gaze position determining and target parking position settings for emphasizing a border designating a desired parking region via a more user-friendly interface reducing driver burden applicable to improving the parking assistance system as taught in Yoshi.

In regards to claim 3. Yoshi in view of Adachi teach the display control device according to claim 2.
Yoshi does not disclose but Adachi teach
-wherein the image processing unit draws the emphasized image item in white and draws the target image item in a color other than white (Adachi, paragraphs [0125] and [0145]; Reference at [0125] discloses the target parking space 20 specifying (emphasizing) the parking section area 22 selected in step S32 of FIG. 7 is then displayed at the display device 2 as shown in FIG. 12 (step S33). The target parking position selection processing then ends and the whole of the target parking position setting processing ends…it is also possible to display a figure of a bold quadrangle indicating the outer edges of the parking section area 22 in a different color to the lines of the parking space 21. Paragraph [0145] discloses the parking space 21 is constituted by a pair of white lines, but a parking space constituted by a rectangular frame, for example, can also be used. The color, thickness, and shape etc. of the lines constituting the frame are arbitrary. ).  
Yoshi and Adachi are combinable because they are in the same field of endeavor regarding parking support. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the parking support device of Yoshi to include the parking assistance features of Adachi in order to provide the user with a system that allows for a parking support device for easily and quickly moving or rotating a target parking frame superimposed on an image of the vehicle surroundings as taught by Yoshi while incorporating the parking assistance features of Adachi in order to provide gaze position determining and target parking position settings for emphasizing a border designating a desired parking region via a more user-friendly interface reducing driver burden applicable to improving the parking assistance system as taught in Yoshi.

In regards to claim 4. Yoshi in view of Adachi teach the display control device according to claim 1.
Yoshi does not disclose but Adachi teach
wherein the image processing unit superimposes the emphasized image item on the rear image Adachi, paragraph [0125]; Reference discloses a display mode for the target parking space 20 can be an arbitrary mode providing that the selected parking section area 22 is emphasized so that the driver is notified in a way that is easy to understand. For example, it is also possible to display a figure of a bold quadrangle indicating the outer edges of the parking section area 22 in a different color to the lines of the parking space 21. The bold quadrangle indicating outer edges of the parking area different from the parking space 21 is interpreted as the superimposing emphasized image item at a position where the emphasized image item does not overlap with the target image item).  
Adachi does not explicitly disclose 
-(on the rear image) in translucent manner (However, the primary reference Yoshi at paragraph [0115] previously discloses the ability to display a target frame in a superimposed and translucent manner within the actual image (i.e. rear image)).
Yoshi and Adachi are combinable because they are in the same field of endeavor regarding parking support. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the parking support device of Yoshi to include the parking assistance features of Adachi in order to provide the user with a system that allows for a parking support device for easily and quickly moving or rotating a target parking frame superimposed on an image of the vehicle surroundings as taught by Yoshi while incorporating the parking assistance features of Adachi in order to provide gaze position determining and target parking position settings for emphasizing a border designating a desired parking region via a more user-friendly interface reducing driver burden applicable to improving the parking assistance system as taught in Yoshi.

In regards to claim 5. Yoshi in view of Adachi teach the display control device according to claim 4.
Yoshi does not disclose but Adachi teach
-wherein the image processing unit superimposes the emphasized image item on the rear image at a position where the emphasized image item is in contact with the target image item (Adachi, fig. 13; Reference illustrates parking frame touching the shaded in parking space region (interpreted as emphasized image item of rear image in contact with target image item)).  
Yoshi and Adachi are combinable because they are in the same field of endeavor regarding parking support. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the parking support device of Yoshi to include the parking assistance features of Adachi in order to provide the user with a system that allows for a parking support device for easily and quickly moving or rotating a target parking frame superimposed on an image of the vehicle surroundings as taught by Yoshi while incorporating the parking assistance features of Adachi in order to provide gaze position determining and target parking position settings for emphasizing a border designating a desired parking region via a more user-friendly interface reducing driver burden applicable to improving the parking assistance system as taught in Yoshi.

In regards to claim 7. Yoshi in view of Adachi teach the display control device according to claim 1.
Yoshi does not disclose but Adachi teach
-wherein each of the target image item and the emphasized image item has a frame shape, and a width of a line that configures the emphasized image item is set to be smaller than a width of a line that configures the target image item (Adachi, Fig. 13 and paragraph [0125]; Reference discloses a display mode for the target parking space 20 can be an arbitrary mode providing that the selected parking section area 22 is emphasized so that the driver is notified in a way that is easy to understand. For example, it is also possible to display a figure of a bold quadrangle (i.e. frame shape) indicating the outer edges of the parking section area 22 in a different color to the lines of the parking space 21. Fig. 13 illustrates the dimensions of the emphasized image smaller than the width of the lines delineating the parking space interpreted as a width of a line that configures the emphasized image item is set to be smaller than a width of a line that configures the target image item).  
Yoshi and Adachi are combinable because they are in the same field of endeavor regarding parking support. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the parking support device of Yoshi to include the parking assistance features of Adachi in order to provide the user with a system that allows for a parking support device for easily and quickly moving or rotating a target parking frame superimposed on an image of the vehicle surroundings as taught by Yoshi while incorporating the parking assistance features of Adachi in order to provide gaze position determining and target parking position settings for emphasizing a border designating a desired parking region via a more user-friendly interface reducing driver burden applicable to improving the parking assistance system as taught in Yoshi.

In regards to claim 8. Yoshi in view of Adachi teach the display control device according to claim 1.
Yoshi does not disclose but Adachi teach
-wherein the emphasized image item has a shape that surrounds an entire outer peripheral of the target image item (Adachi, paragraph [0125]; Reference discloses the target parking space 20 specifying (emphasizing) the parking section area 22 selected in step S32 of FIG. 7 is then displayed at the display device 2 as shown in FIG. 12 (step S33)…For example, it is also possible to display a figure of a bold quadrangle indicating the outer edges of the parking section area 22 in a different color to the lines of the parking space 21. The bold quadrilateral interpreted as the emphasized image item has a shape that surrounds an entire outer peripheral of the target image item).  
Yoshi and Adachi are combinable because they are in the same field of endeavor regarding parking support. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the parking support device of Yoshi to include the parking assistance features of Adachi in order to provide the user with a system that allows for a parking support device for easily and quickly moving or rotating a target parking frame superimposed on an image of the vehicle surroundings as taught by Yoshi while incorporating the parking assistance features of Adachi in order to provide gaze position determining and target parking position settings for emphasizing a border designating a desired parking region via a more user-friendly interface reducing driver burden applicable to improving the parking assistance system as taught in Yoshi.

In regards to claim 10. Yoshi discloses a display device mounted on a vehicle installed with a parking support function (Yoshi, Abstract), the display device displaying a rear image captured by a rear camera, the rear camera capturing a rear area of the vehicle (Yoshi, paragraph [0054]; Reference discloses the back camera 14 is disposed at the center rear part of the vehicle and takes photographs of a region extending behind the vehicle in a predetermined angle range. The image information of the area behind the vehicle photographed by the back camera 14 is supplied to the parking assist ECU 12. Feature points can be displayed on the touch display 16 so as to be recognizable…), the display device comprising: 
-an image acquisition unit acquiring the rear image captured by the rear camera (Yoshi, paragraph [0054]; Reference discloses The image information of the area behind the vehicle photographed by the back camera 14 (i.e. rear camera) is supplied to the parking assist ECU 12 (interpreted as image acquisition unit)); 
-an image processing unit (Yoshi, paragraph [0056]; Reference discloses parking assist ECU 12) superimposing, in response to the parking support function that supports parking of the vehicle at a target parking position being activated (Yoshi, paragraph [0056]; Reference discloses the parking assist ECU 12 displays an actual image photographed by the back camera 14 on the touch display 16 if the shift position of the vehicle is at a reverse position. In response to commands from the parking assist ECU 12 (interpreted as image processing unit in response to parking support function that supports parking of the vehicle at a target parking position being activated), the touch display 16 displays an image of the area behind the vehicle taken by the back camera 14), a target image item indicating the target parking position at a predetermined position of the rear image which corresponds to the target parking position (Yoshi, paragraph [0056]; Reference discloses in response to commands from the parking assist ECU 12, the touch display 16 superimposes, on the actual image taken by the back camera 14, auxiliary lines for the parking assist control, the target parking frame for determining the target parking position (interpreted as the target image item)), 
-the target image item having a frame shape or a planner shape (Yoshi, Fig. 3; Reference illustrates target parking frame); 
-and a display displays the rear image on which the target image item is superimposed (Yoshi, paragraph [0056]; Reference discloses the touch display 16 displays an image of the area behind the vehicle taken by the back camera 14. Furthermore, in response to commands from the parking assist ECU 12, the touch display 16 superimposes, on the actual image taken by the back camera 14, auxiliary lines for the parking assist control, the target parking frame for determining the target parking position), 
-wherein the image processing unit is configured to: superimpose at least a part of the target image item in translucent manner on the rear image (Yoshi, paragraph [0080]; Reference discloses a translucent display unit displays the target parking frame S and the parking base point position P in a translucent manner so that even when the target parking frame S and the parking base point position P are superimposed on the actual image, the actual image is visible); 
Yoshi does not explicitly disclose but Adachi teaches
-and superimpose, on the rear image, an emphasized image item that emphasizes at least four corners of the target image item (Adachi, paragraph [0125]; Reference discloses the target parking space 20 specifying (emphasizing) the parking section area 22 selected in step S32 of FIG. 7 is then displayed at the display device 2 as shown in FIG. 12 (step S33). The target parking position selection processing then ends and the whole of the target parking position setting processing ends. A display mode for the target parking space 20 can be an arbitrary mode providing that the selected parking section area 22 is emphasized so that the driver is notified in a way that is easy to understand. For example, it is also possible to display a figure of a bold quadrangle indicating the outer edges of the parking section area 22 in a different color to the lines of the parking space 21. The bold quadrilateral interpreted as the emphasized image item of at least four corners of the target image item regarding the parking space).  
Yoshi and Adachi are combinable because they are in the same field of endeavor regarding parking support. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the parking support device of Yoshi to include the parking assistance features of Adachi in order to provide the user with a system that allows for a parking support device for easily and quickly moving or rotating a target parking frame superimposed on an image of the vehicle surroundings as taught by Yoshi while incorporating the parking assistance features of Adachi in order to provide gaze position determining and target parking position settings for emphasizing a border designating a desired parking region via a more user-friendly interface reducing driver burden applicable to improving the parking assistance system as taught in Yoshi.
  
In regards to claim 11. Yoshi discloses a display control program product used in a vehicle installed with a parking support function (Yoshi, Abstract), the display control program product being stored in a computer-readable non-transitory tangible storage medium as instructions to be executed by at least one processing unit to control a display mounted on the vehicle to display a rear image captured by a rear camera (Yoshi, paragraphs [0054] and [0116]; Reference at [0054] discloses the back camera 14 is disposed at the center rear part of the vehicle and takes photographs of a region extending behind the vehicle in a predetermined angle range. The image information of the area behind the vehicle photographed by the back camera 14 is supplied to the parking assist ECU 12. Feature points can be displayed on the touch display 16 so as to be recognizable…Paragraph [0116] discloses the implementation of a program), the instructions comprising: 
-acquiring the rear image captured by the rear camera (Yoshi, paragraph [0054]; Reference discloses The image information of the area behind the vehicle photographed by the back camera 14 (i.e. rear camera) is supplied to the parking assist ECU 12 (interpreted as image acquisition unit)); 
-and 28 / 30in response to the parking support function that supports parking of the vehicle at a target parking position being activated (Yoshi, paragraph [0056]; Reference discloses the parking assist ECU 12 displays an actual image photographed by the back camera 14 on the touch display 16 if the shift position of the vehicle is at a reverse position. In response to commands from the parking assist ECU 12 (interpreted as image processing unit in response to parking support function that supports parking of the vehicle at a target parking position being activated), the touch display 16 displays an image of the area behind the vehicle taken by the back camera 14), superimposing a target image item Yoshi, paragraph [0056]; Reference discloses in response to commands from the parking assist ECU 12, the touch display 16 superimposes, on the actual image taken by the back camera 14, auxiliary lines for the parking assist control, the target parking frame for determining the target parking position (interpreted as the target image item)); 
-wherein the target image item indicates the target parking position with a frame shape or a planner shape (Yoshi, Fig. 3; Reference illustrates target parking frame), 
-the target image item is superimposed on the rear image at a position corresponding to the target parking position and at least a part of the target image item is superimposed in translucent manner on the rear image (Yoshi, paragraph [0080]; Reference discloses a translucent display unit displays the target parking frame S and the parking base point position P in a translucent manner so that even when the target parking frame S and the parking base point position P are superimposed on the actual image, the actual image is visible), 

Yoshi does not explicitly disclose but Adachi teaches
-and an emphasized image item (on the rear image) (Adachi, paragraph [0125]; Reference discloses the target parking space 20 specifying (emphasizing) the parking section area 22 selected in step S32 of FIG. 7 is then displayed at the display device 2 as shown in FIG. 12 (step S33). The target parking position selection processing then ends and the whole of the target parking position setting processing ends. A display mode for the target parking space 20 can be an arbitrary mode providing that the selected parking section area 22 is emphasized so that the driver is notified in a way that is easy to understand)
-and the emphasized image item emphasizes at least four corners of the target image item (Adachi, paragraph [0125]; Reference discloses the target parking space 20 specifying (emphasizing) the parking section area 22 selected in step S32 of FIG. 7 is then displayed at the display device 2 as shown in FIG. 12 (step S33). The target parking position selection processing then ends and the whole of the target parking position setting processing ends. A display mode for the target parking space 20 can be an arbitrary mode providing that the selected parking section area 22 is emphasized so that the driver is notified in a way that is easy to understand. For example, it is also possible to display a figure of a bold quadrangle indicating the outer edges of the parking section area 22 in a different color to the lines of the parking space 21. The bold quadrilateral interpreted as the emphasized image item of at least four corners of the target image item regarding the parking space).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshihashi (US 2011/0304477 A1) in view of Adachi (US 2009/0118900 A1) as applied to claim 5 above, and further in view of Kadowaki (US 2011/0181724 A1, hereinafter referenced “Kad”)

In regards to claim 6. Yoshi in view of Adachi teach the display control device according to claim 5.
Yoshi and Adachi does not explicitly disclose but Kad teaches
-wherein the image processing unit defines a drawing reference line having a predetermined width at a position corresponding to the target parking position in the rear image (Kad, Fig. 6 and paragraph [0059]; Reference illustrates 3D parking frame lines 50a, b, and c having a width and position as shown in figure 6 corresponding to a position in the peripheral image), 
-and the image processing unit sets the target image item at an inner portion of the drawing reference line and sets the emphasized image item at an outer portion of the drawing reference line (Kad, Fig. 6 and paragraph [0059]; Reference illustrates 3D parking frame lines 50a, b, and c having a width and position as shown in figure 6 corresponding to a position in the peripheral image. Each parking frame line corresponds to inside and outside dimensions of the parking frame which can be highlighted interpreted as setting the target image item at an inner portion of the drawing reference line and sets the emphasized image item at an outer portion of the drawing reference line ).  
Yoshi and Adachi are combinable because they are in the same field of endeavor regarding parking support. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the parking support device of Yoshi to include the parking assistance features of Adachi in order to provide the user with a system that allows for a parking support device for easily and quickly moving or rotating a target parking frame superimposed on an image of the vehicle surroundings as taught by Yoshi while incorporating the parking assistance features of Adachi in order to provide gaze position determining and target parking position settings for emphasizing a border designating a desired parking region via a more user-friendly interface reducing driver burden applicable to improving the parking assistance system as taught in Yoshi.
Yoshi and Kad are also combinable because they are in the same field of endeavor regarding parking support. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the parking support device of Yoshi, in  view of the parking assistance features of Adachi, to include the vehicle peripheral display features of Kad in order to provide the user with a system that allows for a parking support device for easily and quickly moving or rotating a target parking frame superimposed on an image of the vehicle surroundings as taught by Yoshi while incorporating the parking assistance features of Adachi in order to provide gaze position determining and target parking position settings for emphasizing a border designating a desired parking region via a more user-friendly interface. Further incorporating the vehicle peripheral display features of Kad allows for acquiring a peripheral image of a vehicle and displaying the peripheral image, inclusive of an indicator line having at least one of a shadow portion and a side surface portion 3 dimensionally for more intuitive recognition of the guide lines during parking, applicable to improving the parking assistance systems as taught in Yoshi and Adachi.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See the Notice of References Cited (PTO-892)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL M ROBINSON whose telephone number is (571)270-3526. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRELL M ROBINSON/Examiner, Art Unit 2619